UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-5001


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JILBERTO BAUTISTA VILLEGAS, a/k/a Laurentoni Baza Martinez,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:10-cr-00005-RLV-DCK-6)


Submitted:   August 22, 2012                 Decided:   August 24, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Butler, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jilberto Bautista Villegas pled guilty to conspiracy

to distribute and possess with intent to distribute cocaine.                   On

appeal, counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting that there are no meritorious

grounds for appeal, but raising the following issue: whether the

district court erred under Fed. R. Crim. P. 32 in sentencing

Villegas to 120 months of imprisonment.                   Although informed of

his right to do so, Villegas has not filed a pro se supplemental

brief.    For the reasons that follow, we affirm.

              We review Villegas’ sentence for reasonableness using

an abuse of discretion standard.                Gall v. United States, 552

U.S. 38, 51 (2007).           The first step in this review requires us

to   ensure     that    the   district   court    committed    no    significant

procedural error.          United States v. Evans, 526 F.3d 155, 161

(4th     Cir.     2008).         Procedural     errors     include    improperly

calculating the advisory Sentencing Guidelines range, failing to

consider    the    18   U.S.C.    §   3553(a)    (2006)    sentencing   factors,

sentencing      using      clearly    erroneous     facts,    or     failing   to

adequately explain the sentence.              Gall, 552 U.S. at 51.      Only if

we find a sentence procedurally reasonable may we consider its

substantive reasonableness.            United States v. Carter, 564 F.3d

325, 328 (4th Cir. 2009).



                                         2
            Here, we discern no basis to conclude that Villegas’

within-Guidelines       sentence     was     either      procedurally        or

substantively unreasonable.         See United States v. Powell, 650

F.3d 388, 395 (4th Cir.) (noting this court presumes sentence

within   applicable    Guidelines    range   to   be   reasonable),     cert.

denied, 132 S. Ct. 350 (2011).             We also note that Villegas

avoided a mandatory twenty-year sentence because the Government

withdrew its 21 U.S.C. § 851 (2006) notice.                Thus, Villegas’

challenge to the propriety of his sentence lacks merit.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Villegas’ conviction and sentence.                     This

court requires that counsel inform Villegas in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Villegas requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Villegas.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and    argument    would   not   aid    the

decisional process.



                                                                     AFFIRMED

                                     3